Citation Nr: 0412727	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
for service connection for the cause of the veteran's death, 
to include whether the claimant is eligible for such benefits 
as a child.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

This veteran had active service from September 1944 to June 
1946 with the recognized guerrillas.  He died in February 
1961.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In two January 2001 
administrative decisions, the RO notified the appellant that 
he was ineligible for compensation for the cause of veteran's 
death because he was not a "child" under VA regulations.  
In a June 2002 rating decision, the RO denied the appellant's 
claims for service connection for the cause of the veteran's 
death and for accrued benefits on the merits.  In a January 
2003 notice of disagreement (NOD), the appellant indicated 
that he did not want to pursue an appeal with regard to 
accrued benefits; therefore, this issue is not in appellate 
status.  The remaining issue has been recharacterized as 
described above in an effort to clarify the question on 
appeal.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.

REMAND

On November 9, 2000, Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted and became effective.  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

While his mother's appeal to reopen her claim for service 
connection for the cause of the veteran's death was pending 
before the Board, the appellant's claim was received by the 
Board in August 2000.  

In a decision dated October 16, 2000, the Board determined 
that his mother had submitted new and material evidence, 
reopened and remanded her claim to the RO for additional 
development.  It appears that the appellant's claim was 
received by the RO on October 27, 2000.  

In January 2001, the appellant notified the RO that his 
mother had died in December 2000 and that he wanted to pursue 
his rights as the veteran's surviving son, claiming that the 
veteran's death was due to his service-connected left ankle 
disability.  

In two letters to the appellant dated on January 25, 2001, 
the RO administratively denied his claim for DIC for the 
cause of the veteran's death because he did not meet the 
definition of a "child" under the law.  Neither of these 
letters advised the appellant of his appeal rights, even 
though the RO attached a VA Form 21-601 for accrued benefits 
to one of them.  Consequently, the January 2001 decisions, 
denying DIC for the cause of the veteran's death, did not 
become final, since the RO had not advised the appellant of 
his appeal rights.  See, e.g., Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (where VA has failed to procedurally comply 
with statutorily mandated requirements, a claim does not 
become final for the purposes of appeal to the court).

In February 2001, the appellant submitted a completed VA Form 
21-601 for accrued benefits and again reiterated his claim 
for disability pension or compensation claiming his father's 
(veteran's) death was due to service.

In a letter dated March 16, 2001, the RO informed the 
appellant of the notice and duty to assist requirements of 
the VCAA and noted that there were two different certificates 
of death for the veteran with two disparate dates of death 
and two different causes of death (gastroenteritis versus 
left ankle cut infection).  That letter provided the 
appellant with the criteria for establishing service 
connection for the cause of death, but not the criteria 
needed to meet the definition of a child for survivor 
benefits under VA law and regulations.

In a June 2002 rating decision, the RO denied the appellant's 
claims for service connection for the cause of the veteran's 
death on the merits and accrued benefits and advised him of 
his appeal rights.  That decision did not discuss whether the 
appellant was eligible as a child for VA compensation 
purposes.  

In January 2003, the appellant filed an NOD with the denial 
of service connection for the cause of the veteran's death, 
but he did not pursue his accrued benefits claim.

A May 2003 statement of the case (SOC) reflects that the 
appellant's claim was received in October 2000.  However, the 
SOC did not discuss, nor give regulations, regarding who can 
qualify as a child for VA survivor benefits nor whether he 
was a proper claimant.

In a timely June 2003 VA Form 9, the appellant reiterated his 
contention that as a surviving child he is entitled to 
accrued benefits or pension.

Service connection for the cause of the veteran's death may 
be established if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  A 
surviving child of a qualifying veteran who died of a 
service-connected disability is entitled to payments of DIC.  
38 U.S.C.A. 
§ 1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  To be eligible for these benefits an appellant, 
such as the claimant, must establish that he is a "child" as 
defined by law and regulations.  Id.

A claimant qualifies as a "child" if he is born of the 
veteran.  38 U.S.C.A. 
§ 101(4)(A) (West 2002).  Nevertheless, he must also be 
unmarried, and (i) under the age of 18; or (ii) who, before 
attaining the age of 18 became permanently incapable of self-
support; or (iii) who, after attaining the age of 18 and 
until completion of education or training (but not after 
attaining the age of 23), is pursuing a course of instruction 
at an approved education institution.  38 U.S.C.A. 
§ 101(4)(A)(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2003).

An initial award of DIC is payable from the first day of the 
month in which the child attains the age of 18 if the child 
was pursuing a course of instruction at an approved 
educational institution on the child's 18th birthday, and if 
a claim for benefits is filed within 1 year from the child's 
18th birthday.  An initial award of DIC to a child in its own 
right based upon a course of instruction at an approved 
educational institution which was begun after the child's 
18th birthday may be paid from the first day of the month in 
which the course commenced if a claim is filed within 1 year 
from that date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.667 (2003).

At the outset, the Board observes that the record reflects 
that the appellant was born to the veteran on May 9, 1954 and 
that he is married.  As the claim was filed in 2000, the 
appellant was then over the age of 18 and already married.

Here, the appellant's claim for service connection for the 
cause of the veteran's death was denied, in January 2001, 
because he did not meet the definition of a child and 
therefore was ineligible for DIC benefits and, in June 2002, 
on the merits.  As noted above the January 2001 
administrative decisions never became final, because the RO 
failed to advise the appellant of his appeal rights.  The 
March 2001 VCAA letter did not inform the appellant of the 
definition of a child needed to attain standing as a claimant 
for DIC benefits.  The SOC neither provided the pertinent 
regulations, 38 C.F.R. §§ 3.57, 3.356, related to a surviving 
child nor discussed the relevance to his appeal.  Thus, the 
case must be remanded to the RO to clarify the basis for 
denial of the appellant's claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The RO should notify the 
appellant of the regulatory definition of 
a child needed for a DIC claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, to include consideration of 
whether the appellant is a "child" for 
VA DIC purposes.  If any determination 
remains adverse, the appellant should be 
furnished a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal including 38 
C.F.R. §§ 3.57, 3.356 (2003).  The 
requisite period of time for a response 
should be afforded.  

The purposes of this remand are to comply with due process of 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



